DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8,12-15,17,19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Number 6,469,357 B1 to Hong et al. teaches a semiconductor device, comprising:
a substrate having a (001) orientation (Abstract) according to a Miller Index;
a III-V compound layer (i.e. reconstructed surface) disposed on the substrate, wherein the III-V compound layer has a reconstruction surface (e.g. 4x6 or 2x4, column 8 lines 1,32,35,36); and
a rare earth oxide layer (Gd2O3, column 7 lines 57-62) disposed on the reconstruction surface of the III-V compound layer, wherein the rare earth oxide layer has a single-crystal structure (column 7 lines 57-62, column 8 lines 14-56), as discussed previously.
Prior art, e.g. U.S. Patent Application Publication Number 2011/0089469 A1 to Merckling teaches wherein a reconstructed surface may be formed by applying a thermal treatment to the substrate similar to Hong (Merckling ¶ [0111]) or by depositing (i.e. epitaxy) the layer on a substrate (Merckling ¶ [0111]).
Prior art, e.g. U.S. Patent Number 6,890,816 B2 to Liang et al. teaches growing high quality monocrystalline oxide layers (Abstract) by forming an epi-layer reconstructed surface including wherein 
Prior art, e.g. “Fundamentals of III-V Semiconductor MOSFETs” Chapter 6 Interfacial Chemistry of Oxides on III-V Compound Semiconductors, section 6.2.1 GaAs on pages 133-136, edited by Serge Oktyabrsky et al. (Chapter 6.2 Surfaces of III-V MOSFET Semiconductor Candidates) teaches wherein GaAs has a long history of study and wherein 2x4 is arsenic (As) rich and 4x4 is extremely arsenic rich (page 133), wherein decreasing the temperature and increasing the arsenic concentration can vary the surface reconstruction from 2x4 to 4x4 (page 132 Fig. 62, also page 131 “by varying the deposition temperature between 400 and 700 °C and the beam equivalent pressure (BEP) [10] of the As and Ga beam fluxes between 0.1 and 10 Torr during epitaxial growth [11].”), as discussed previously.
Although prior art, e.g. U.S. Patent Application Publication Number 2018/0135202 A1 to Doolittle et al. teaches wherein a 2x2 reconstructed III-V surface has a roughness of 0.8 nm (¶ [0063]) and a III-V surface having a roughness of about 0.5 nm (¶ [0073]) and also silicon doping with silicon (Si) to achieve a roughness of 0.3 nm (¶ [0072]), prior art fails to reasonably teach or suggest wherein the III-V compound epi-layer has a single crystal structure including wherein an interface between the III-V compound epi-layer and the rare earth oxide layer has a roughness that is less than 0.5 nanometers and is thermally stable up to about 950 degrees Celsius, together with the other limitations of claim 1 or similar claims 12 and 17.  Claims 2-9,13-15,19-25 are allowable in virtue of depending upon and including all of the limitations of allowable claims 1, 12, and 17 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891